Norval, J.
The defendant below, Edward Lorenz, a boy sixteen years old, was tried and convicted of murder in the first degree, and sentenced to imprisonment in the penitentiary for life. The petition in error, among other assignments, alleges that the verdict is not sustained by the evidence. The attorney general has declined to file a brief in the cause, giving as a reason therefor that he is convinced, upon an examination of the record, that said assignment is well taken; therefore, upon the authority of George v. State, 44 Neb. 757, and McAlcer v. State, 46 Neb. 116, we would be justified in reversing the judgment and sentence. A careful perusal of the evidence adduced by the state on the trial, and none was introduced by the defense, satisfies us that it is insufficient to sustain a verdict of guilty. It may be the accused committed the crime charged, but if so, the state has failed to prove it.
Reversed and remanded.